                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DAMON B. PARKS,                                )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Case No. 16-CV-1229-SMY-RJD
                                                )
 JOHN COE, MRS. BLANCHARD,                      )
 WEXFORD HEALTH SOURCES, INC.,                  )
 and TOBY RICE,                                 )
                                                )
                       Defendants.              )

                           MEMORANDUM AND ORDER

       Plaintiff’s claims in this case arise from the treatment of his diabetes while he was

incarcerated at the Lawrence Correctional Center in 2016. After conducting a Pavey hearing,

Magistrate Judge Reona J. Daly issued a Report and Recommendation (“R&R”), finding Plaintiff

failed to exhaust because he submitted untimely grievances, and recommending that Defendants’

motion for summary judgment on the issue of the exhaustion of administrative remedies be granted

(Doc. 54). Plaintiff filed an objection to the R&R, arguing that he should have been appointed

counsel and that the evidence contradicting his claim that he filed timely grievances should not

have been credited (Doc. 55).

       After conducting a de novo review, this Court adopted Judge Daly’s R&R in its entirety

and ordered the dismissal of Plaintiff’s claims without prejudice on April 30, 2018 (Doc. 61).

Now before the Court are Plaintiff’s “Petition for Rehearing Reconsideration for Exhaustion of

Remedies”, filed on May 2, 2018 (Doc. 62), which the Court construes as a Motion to Reconsider,

and an Affidavit filed on August 9, 2018 (Doc. 63). Defendants have not filed a response to the

Motion. For the following reasons, Plaintiff’s Motion is DENIED.


                                          Page 1 of 2
        It is unclear whether Plaintiff is requesting a rehearing before Judge Daly or seeks

reconsideration of this Court’s April 30, 2018 Order dismissing this matter. To the extent that he

is seeking a rehearing, that request is untimely. Plaintiff should have sought such relief in his

objection to Judge Daly’s R&R. See FED.R.CIV.P. 72(b)(2) (stating that objections should be filed

within 14 days of service of an R&R).

        To the extent that Plaintiff is seeking reconsideration, his request will be construed as a

Rule 60 motion because final judgment has not been entered in this case; it has been dismissed

without prejudice. Rule 60(b) permits relief from an order for a number of reasons including

mistake or “any other reason that justifies relief.” Fed. R. Civ. P. 60(b). Relief under Rule 60(b)

is an extraordinary remedy and is only granted in exceptional circumstances. United States v. 8136

S. Dobson St., Chicago Ill., 125 F.3d 1076, 1082 (7th Cir. 1997). No exceptional circumstances

exist in this case.

        In his one-page motion, Plaintiff reasserts his conclusory contention that he submitted

grievances to which he did not receive a response. He provides no further details or arguments.

In any event, these arguments were previously considered by this Court and rejected. In his

subsequently filed affidavit (Doc. 63), Plaintiff only states that he filed a grievance on July 14,

2018. But that grievance would have no bearing on the issue of whether he exhausted his

administrative remedies in 2016. For these reasons, Plaintiff’s Motion is DENIED.

        IT IS SO ORDERED.

        DATED: March 25, 2109

                                                     s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 2 of 2
